Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-3, 8, 10, 12, 15, 20, 23, 29, 31, 36, 38-40, 42, 44, 47, 51 and 59 are pending and have been examined.
Priority
This application, Serial No. 16/644,148 (PGPub: US2021/0001330) was filed 03/03/2020. This application is a 371 of PCT/US2018/049883 filed 09/07/2018, which claims benefit of Provisional Application 62/556,186 filed 09/08/2017. 
Information Disclosure Statements
The Information Disclosure Statements filed 11/05/2020 and 03/16/2021 have been considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 10, 12, 15, 20, 23, 29, 31, 36, 38-40, 42, 44, 47, 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al. (US 2016/0003744, Pub Date: 01/07/2016, hereinafter “Chou”).
Regarding claim 1, Chou teaches an article comprising: a microwell array comprising a well (paragraph 0080) comprising a nanoparticle positioned distally on an end of a nanostructure (paragraph 0083), wherein the nanoparticle interacts with incident light via surface plasmonic resonance (paragraphs 0069, 0096 and 0153).
Regarding claim 2, Chou teaches the article further comprising a reaction entity immobilized relative to the nanoparticle (paragraphs 0083 and 0100).
Regarding claim 3, Chou teaches the article wherein binding of an analyte to the reaction entity causes a change in light refracted from the nanoparticle (paragraphs 0158-0159).
Regarding claim 8, Chou teaches the article further comprising a detector positioned to detect light refracted from the nanoparticle (paragraph 0153, reader).
Regarding claim 10, Chou teaches the article wherein the incident light is plane polarized (paragraph 0154).
Regarding claim 12, Chou teaches the article further comprising a light source positioned to direct the incident light at the nanoparticle (paragraphs 0153-0155).
Regarding claim 15, Chou teaches the article wherein only one nanoparticle is attached to the nanostructure (paragraph 0088).
Regarding claim 20, Chou teaches the article wherein the nanoparticle has an average diameter of less than about 3 nm (paragraph 0090).
Regarding claim 23, Chou teaches the article wherein the nanostructure is substantially vertically aligned (see, for example, Figures 3 and 6).
Regarding claim 29, Chou teaches the article wherein the nanostructure has a length of less than about 5 micrometers (paragraph 0092).
Regarding claim 31, Chou teaches the article wherein the nanostructure has an average cross-sectional diameter of at least about 50 nm (paragraphs 0090-0092).
Regarding claim 36, Chou teaches the article wherein the nanostructure comprises a semiconductor (paragraph 0091).
Regarding claim 38, Chou teaches the article wherein the nanostructure and the microwell array have substantially the same composition (paragraph 0091).
Regarding claim 39, Chou teaches the article wherein the nanostructure and the microwell array define a unitary material (paragraph 0091).
Regarding claim 40, Chou teaches the article wherein the well has a diameter of less than 50 micrometers (paragraphs 0080-0082).
Regarding claim 42, Chou teaches the article wherein the microwell array comprises a plurality of wells each comprising nanoparticles positioned distally on the end of nanostructures (paragraph 0080 and see Figures 3 and 6).
Regarding claim 44, Chou teaches the article wherein the nanostructures have an average pitch of less than 100 micrometers (paragraph 0093).
Regarding claim 47, Chou teaches the article further comprising a membrane sealing the well (paragraph 0097).
Regarding claim 51, Chou teaches a method comprising: applying electromagnetic radiation to a nanoparticle positioned distally on an end of a nanostructure, wherein the nanoparticle interacts with the electromagnetic radiation via surface plasmonic resonance to alter the electromagnetic radiation; and determining the altered electromagnetic radiation (see paragraphs 0158-0159).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 59 is rejected under 35 U.S.C. 103 as being unpatentable over Chou (US2016/0003744, Pub Date: 01/07/2016) in view of Soo et al. (Molecular and Cellular Probes 23 (2009), pages 240-246, hereinafter “Soo”).
Regarding claim 59, Chou teaches a method comprising analyzing nanostructures on a substrate, wherein the nanostructures are at least partially coated with a reaction entity, wherein the nanostructures have a cross-section dimension of less than 700nm (paragraph 0091-0092); causing an interaction between the reaction entity and an analyte; and acquiring an optical signal of the array of nanostructures and determining if an interaction is present based on the optical signal (paragraphs 0158-0159).
However, Chou fails to specifically teach that the optical signals are a first and second color image that are analyzed to determine a color change wherein the color change is caused by the interaction between the reaction entity and the analyte.
Soo teaches a gold nanoparticle assay for the detection of tuberculosis from clinical specimens (abstract). More specifically, Soo teaches that in the gold nanoparticle probe assay, gold nanoparticle probes were added to the heat denatured PCR products, and incubated at 55 °C for DNA hybridization for 2 h. The absorbance of the solution was measured by spectrophotometer. When single-stranded target DNA was present in the solution, the gold nanoparticle probes aggregated through hybridization to target DNA, resulting in decrease in absorbance of the solution at 525 nm measured by spectrophotometry (Fig. 1C). On the contrary, the color and absorbance pattern were not changed if specific target DNAs were absent in the solution (Fig. 1B). Alternatively, when a positive reaction of the nanoparticles is accompanied by a dynamic change of suspension color from red to reddish purple. Although color shift could be detected by spectrophotometry as early as 2 h after the addition of probes, a significant difference could also be observed at about 4 h by direct observation. (See page 242, section 2.7 and 3.1).
	It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate within the method of Chou, color image analysis to indicate the presence of absence of a reaction as taught by Soo because it would have been desirable to illustrate the presence or absence of the analyte – reaction entity reaction with enhanced sensitivity (Soo, page 242).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1641